FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                      UNITED STATES COURT OF APPEALS                    June 17, 2016
                                                                    Elisabeth A. Shumaker
                                    TENTH CIRCUIT                       Clerk of Court


 LARRY EUGENE LAWTON,

          Petitioner - Appellant,
 v.                                                      No. 16-6020
                                                  (D.C. No. 5:14-CV-01393-F)
 ROBERT PATTON, Director,                                (W.D. Okla.)

          Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.


      An Oklahoma jury convicted Larry Eugene Lawton on various drug charges

as a habitual offender, resulting in a life sentence. The Oklahoma Court of

Criminal Appeals upheld Mr. Lawton’s conviction and sentence and the state trial

court denied collateral relief — a denial Mr. Lawton did not choose to appeal.

Mr. Lawton then filed a petition for relief under 28 U.S.C. § 2254, the district

court denied it, and it is this result he now seeks to appeal.

      Before he can appeal the denial of his § 2254 petition, however, Mr.

Lawton must obtain a certificate of appealability (COA), which we may grant



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
only if he makes “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). And to make this showing, Mr. Lawton must demonstrate

that “reasonable jurists could debate whether . . . the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).

      Even construing Mr. Lawton’s papers with the liberality due to pro se

litigants, we do not see how we can grant him the relief he seeks. He pressed

eleven claims before the district court, each of which that court carefully

analyzed. On appeal, Mr. Lawton protests his innocence but does not engage with

the district court’s reasoning. Neither, after our own independent review, can we

discern any grounds to doubt the correctness of its disposition.

      Accordingly, Mr. Thompson’s application for a COA is denied and this

appeal is dismissed.


                                              ENTERED FOR THE COURT


                                              Neil M. Gorsuch
                                              Circuit Judge




                                        -2-